BAKER, J.
Heard on demurrer to the declaration.
The declaration is in three counts in an action of the case against a constable for damages which the plaintiff claims he suffered by reason of the alleged improper levy of a certain execution.
The demurrer, which the count assumes is to each of the counts, is on the ground that an undisclosed principal has no such cause of action as is set forth in the declaration.
It should be. noted-that the action is on the case and not on any specialty such as a bond.
The plaintiff is obviously proceeding in a manner analagous to that referred to in Sec. 10, of Chap. 332 of the General Laws of 1923. It would seem clear that a plaintiff, if he sees fit, may resort to an action of the case under the facts as alleged.
Perry, Common Law Pleading, pages 79 and 80.
If this action were on a specialty, then the defendant’s contention would be sound, but the action is on the case and not on a specialty. It seems clear that an undisclosed principal may sue on a contract made by his agent where that contract is not under seal.
Battey vs. Lunt, Moss & Co., 30 R. I. 1.
The demurrer is overruled.